DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/9/2022 is being considered by the examiner.

Response to Arguments
Applicant's arguments filed on 1/9/2022 have been fully considered but they are not persuasive.
1). Applicant’s argument – Applicants respectfully submit that the combination of the CSMA/CD discussed in Husbands with the master/slave access method of Yuki is improper. Applicants respectfully submit that such a combination would result in a bizarre situation where Husbands optic modem logic interface logic (Fig. 4 and Fig. 5) that the rejections equate to Applicants control module would be unable to function as they are designed to use CSMA/CD. The CSMA/CD access method is important to Husbands network system and the removal thereof would frustrate the purpose of the system discussed therein.
…
In the present case, the suggested modification of using Yuki's centralized master/slave access method in Husbands system would frustrate Husbands principle of operation of using CSMA/CD access method. 
Additionally, MPEP § 2143.01(VI) states "If the proposed modification or combination of the prior art would change the principle of operation of the prior art invention being modified, then the teachings of the references are not sufficient to 
In the present case, the suggested modification of using Yuki's centralized master/slave access method in Husbands would change Husbands principle of operation of using CSMA/CD. Indeed, Yuki teaches that CSMA/CD is a "basic principle of operation", see Yuki col. 1, lines 29-32. 
As such, Applicant respectfully submits that a person of ordinary skill in the art would not have a reason to combine these features and that further, the combination thereof would frustrate and change the principle of operation of Husbands. Therefore, Applicant respectfully requests that the rejections be withdrawn.
Examiner’s response – In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, Husbands discloses a passive optical LAN, which has a head end, passive optical splitters and LAN clients; in Husbands’ LAN system, a CSMA/CD protocol is used to control data transmissions “on a time shared transmission medium” and to avoid “collision”. The control logic in Husbands’ LAN client can perform “listen 
Yuki et al discloses “Point-to-multipoint communication systems such as LANs, CATV networks, satellite communication networks, and optical subscriber access networks are commonly configured such that a master unit and a plurality of slave units communicate by sharing, for example, transmission lines such as those used in coaxial communication, optical-fiber communication, and radio communication”. Yuki et al discloses that the conventional access protocols including CSMA/CD etc., have some “drawbacks that make these protocols incapable of handling burst traffic containing several megabytes of data, which is expected to grow even more in the future. When, for example, information signals generated in bursts of several megabytes are transmitted according to the CSMA/CD protocol, the information signals are separated into packets of about 64-1500 kB and repeatedly transmitted. Consequently, increased burst traffic results in a markedly lower throughput because of the higher frequency of retransmission due to packet collisions. … the delay time increases and is not constant any longer. …. Thus, conventional access protocols for point-to-multipoint communication systems are disadvantageous in that an increase in burst traffic containing several megabytes of data results in a lower throughput and makes it impossible to comply with time requirements for downstream transmission”.
a throughput reduction such as that observed in the case of CSMA/CD is avoided when signals containing several megabytes of data are transmitted in bursts.” (column 2 lines 28-34; column 3 lines 43-49; column 30 lines 5-14) and “allows the maximum amount of stored signal to be stabilized at a comparatively low level without the increase observed in the access protocol based on TDMA or CSMA/CD, can easily accommodate burst traffic, and is capable of reducing the buffer memory requirements of slave units when the load factor of the transmission line is high and the burst traffic increases in volume” (column 23 lines 14-22. And column 21 lines 49-60; column 30 lines 19 and 26). Yuki et al also states “the access protocol in accordance with the present invention can be easily adapted, for example, to FDM (Frequency Division Multiplex), FDMA (Frequency Division Multiple Access), CDMA (Code Division Multiple Access), and the like.” (column 30 line 1-4).
That is, Yuki et al points out the drawbacks of OSMA/CD in the LAN, and present an access protocol that can avoid throughput reduction etc. Therefore, “a person of ordinary skill in the art would” “have a reason to combine these features” and “the 
Regarding Applicant’s statement “Indeed, Yuki teaches that CSMA/CD is a "basic principle of operation", see Yuki col. 1, lines 29-32”. Yuki actually states “For example, the CSMA/CD (Carrier Sense Multiple Access with Collision Detection) protocol is one in which "carrier sense+multiaccess+collision detection" is the basic principle of operation, and the DAMA (Demand Assign Multiple Access) protocol is one in which "transmission start demand/end notification+transmission line sharing/release" is the basic principle of operation. In such point-to-multipoint communication systems, burst traffic in which signals containing several megabytes of data are generated in bursts is rapidly becoming more widespread because of the increased popularity of personal computers, a larger number of Internet users, and the development of various multimedia services that blend communication and broadcasting.” (column 1 lines 29-43). That is, the CSMA/CD protocol is one in which "carrier sense+multiaccess+collision detection" is the basic principle of operation.  Yuki never states that Yuki's access protocol cannot be used in a LAN that had a CSMA/CD. As discussed above, Yuki et al clearly indicates the drawbacks of the CSMA/CD; and in Figures 20 and 21 etc., Yuki et al compares the result using CSMA/CD with the result using Yuki’s protocol for a same point-to-multipoint system; and Yuki et al clearly presents the advantages of using Yuki’s access protocol. The combination of Yuki et al with Husbands would not “frustrate” the operating of Husbands. 


Indeed, in order to modify Husbands network with Yuki's master/slave access method one would have to replace Husbands optical baseband modem (i.e., what the rejection equates to Applicants LAN client) with Yuki's slave unit and replace Husbands head-end unit 24 with Yuki's master unit in order to realize the benefits of the suggested modification. There is little if anything left unique to Husbands in the suggested combination of Husbands and Yuki in order to read into Applicants' claims. Even less when considering the further suggested modifications to Yuki from additional suggested combinations used as basis of later rejections against the rest of Applicants' claims. Again, if the proposed modification or combination of the prior art would change the principle of operation of the prior art invention being modified, then the teachings of the references are not sufficient to render the claims prima facie obvious. In re Ratti, 270 F.2d 810, 813, 123 USPQ 349, 352 (CCPA 1959) (Claims were directed to an oil seal comprising a bore engaging portion with outwardly biased resilient spring fingers inserted in a resilient sealing member. The primary reference relied upon in a rejection based on a combination of references disclosed an oil seal wherein the bore engaging portion was reinforced by a cylindrical sheet metal casing. The seal construction taught 
Examiner’s response – As discussed above, Yuki et al points out the drawbacks of the CSMA/CD, and Yuki et al presents the advantages of using Yuki’s access protocol. And in Figures 17, 18, 20, 21, 27, 28, Yuki et al presents “the results of a comparison” of different test parameters between Yuki’s access protocol and CSMA/CD protocol for a same point-to-multipoint system. Therefore, examiner’s “rejections” do not lack “suggestion or supporting rationale of what in Husbands, the primary reference, is being modified to support the rejections of the subject matter of the Applicants claims”; and “[t]hese rejections” do not “merely argue that Yuki's master/slave access method can be applied to Husbands”. Based on Yuki’s teaching, a person of ordinary skill knows “how to modify Husbands to support the suggested function from Yuki”; and “the rejections have” “articulated a reasonable expectation of success”.

3). Applicant’s argument – Misleading and incorrect interpretations of the prior art 
The office action mailed on Oct 8, 2021 contains many misleading and incorrect interpretations of the prior art. For example, on page 7 it is argued that Husbands head-end can perform other functions "technical control" (monitoring, signaling and fault isolation) and a video distribution service. However, Husbands discloses these are not 
Examiner’s response – Examiner’s office action does not have “[m]isleading and incorrect interpretations of the prior art”.
Husbands discloses “Technical control refers to monitoring system performance and signaling alert conditions that may result in performance degradation or network failure. As shown in FIG. 7, the auxiliary optical ports 44 on the star node 46 may be used to provide several functions associated with technical control. If the fiber optic node is configured in the loop back mode, so that it functions as the network head-end, all information received from the terminals will appear at the auxiliary ports on the inbound star. An activity monitor 48 connected to one of the ports 44 on the star can provide useful network statistics during operation. The activity monitor 48 consists of an optical detector followed by electronics for decoding packet headers (not shown). By examining incident packet headers, information is obtained on all current virtual connections, and statistics are acquired that can be used to reveal excessive numbers of bad packets, retransmissions, or unexpected disruptions of virtual connections. This information is displayed to a technical controller who initiates corrective maintenance as necessary. …”. 
It can be seen that, for a system shown in Figure 7, Husbands does not expressly call the star node 46 head-end; instead, the star node 46 together with the auxiliary optical ports 44 etc. function “as the network head-end”. That is, as shown in 

4). Applicant’s argument – Another example is on OA page 9, wherein it is stated Yuki's approach/protocol "can be easily adapted..." and "Point-to-multipoint communications systems such as LANs... However, these statements are misleading as Yuki col. 30 and lines 1-4 is speaking to access methods such as FDM, FDMA, CDMA and not a type of network like a LAN. The presentation on page 9 is as if reference to LAN immediately follows Yuki col. 30 lines 1-4, however, rejection is now referencing the beginning of Yuki's background section in col. 1. Therefore, the rejection's misleading conclusory statement that Yuki's Fig. 1 can be an optical LAN is faulty and is an example of reconstruction of Yuki using hindsight reasoning. Indeed, Yuki discloses the best mode of carrying out Yuki's invention is as an optical access network or wireless access networks which are Wide Area Networks (WANs) and not LANs as alleged in the OA, see Yuki col. 11 line 44 to col. 12 line 6 that discuss what Fig. 1 is. 
…
Examiner’s response – Examiner’s statement “Yuki’s approach/protocol “can be easily adapted, for example, to FDM (Frequency Division Multiplex), FDMA (Frequency Division Multiple Access), CDMA (Code Division Multiple Access), and the like”” is used to indicate that Yuki’s access protocol can be easily adapted to different protocols, and “the like”. 
such as LANs, CATV networks, satellite communication networks, …” cited by Examiner is used to indicate “the point-to-multipoint system shown in Figure 1 can be an optical LAN”. 
Yuki et al never state that Figure 1 is “Wide Area Networks (WANs) and not LANs”. In “Yuki col. 11 line 44 to col. 12 line 6” cited by Applicant, Yuki et al also states “the point-to-multipoint communication system of the present invention is also widely applicable to communication systems composed of a master unit and a plurality of slave units such that the transmission line band is allocated among the slave units by the master unit in a controlled manner.” Figure 1 is a point-to-multipoint communication system, and in the background, Yuki et al clearly indicates “Point-to-multipoint communication systems such as LANs, …”. That is, Figure 1 can be an optical LAN, and Yuki’s protocol is applicable to a LAN.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-6, 11-14, 17, 18, 23 and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Husbands et al (US 4,781,427) in view of Yuki et al (US 6,778,557).
un-powered) optical components; or what makes a passive optical network passive is that it uses unpowered optical splitters. As shown in Husbands’ Figures 4 and 8, there is no “powered devices” between the transmitter/receiver of the head-end and the receiver/transmitter (the optical modem) of the LAN client; e.g., Figure 8, no powered devices between transmitter/receiver 64/66 of the head-end 68 and the fiber optical modem card 56; the 8x8 star coupler is a passive splitter/coupler. Therefore, the network shown in Figure 4 or Figure 8 is a passive optical LAN), the passive optical LAN disposed to having a head end (the head end 24 in Figure 4; Figure 7, the star node 46 combined with auxiliary optical ports 44 plus the monitor 48 and OTDR etc. form a head-end, column 5 line 42 to column 6 line 50; Head End in Figure 8)  and one or more passive optical splitters (e.g., Figure 4, “two 8x8 passive optical star couplers 26 and 28”. Figure 8, “8x8 passive optical star coupler 62”) for coupling the LAN client over one or more optical fibers (Figure 4: “fiber optic cables 20 and 22”. Figure 8, “a single fiber cable 60”) to the head end of the passive optical LAN (Figures 4 and 8 etc.), the LAN client for a passive optical LAN comprising of: 
an optical interface (FO XMTR and FO RCV in Figures 4 and 8) for converting a downstream optical signal on a downstream optical wavelength (column 4 lines 3-13 and 40-42, column 7 lines 7-9, around 850 nm; or 1300 nm as shown in Figure 10, 
at least one network interface for receiving user data (Figure 5: PORT # 1 and PORT # 2 of SYTEK COMM CARD 40 for receiving user data from user device 14. Figure 8, COMM CARD for receiving user data from User Terminal Device); and
a control module (interface logic in Figures 4 and 8 etc.; or Figure 5, column 4 lines 47-64) electrically coupled to the optical interface and electrically coupled to the at least one network interface (Figures 4, 5 and 8 etc.) and wherein the control module processes the downstream electrical signal having a downstream data information (column 4 lines 3-13 and 40-42, and column 6 lines 18-40 etc.) and wherein the control module receives user data from the at least one network interface (user data coming from the User Terminal Devices as shown in Figures 4 and 8 etc.) and the control module generates the upstream electrical signal having upstream data information (column 4 lines 3-13 and 40-42 etc.) and wherein at least a portion of the user data is included in the upstream data information (column 4 lines 3-13 and 40-42 etc.), 
whereby the LAN client for a passive optical LAN communicates user data upstream (based on CSMA/CD “listen while talking”, column 2 line 44, column 7 line 26-27 and 47). 
But, Husbands et al does not expressly disclose wherein the control module processes the downstream electrical signal having a downstream control information to recover an upstream bandwidth allocation from the downstream control information and 
However, as disclosed by Husbands et al, the fiber optical LAN uses CSMA/CD “listen while talking” protocol, and the head-end can perform other functions, e.g., “technical control” (monitoring, signaling, and fault isolation etc.), and “[a] video distribution service may also be provided on an unexpanded network by use of the auxiliary ports 44 on the outbound star node 47” (column 5 line 42 to column 6 line 50 etc.; Figure 7 etc., the star node 46 together with the auxiliary optical ports 44 etc. function “as the network head-end”, or the star node combined with auxiliary optical ports plus the monitor 48 and OTDR etc. form a head-end), and the control logic in Husbands’ LAN client can perform “listen before talk” and “listen while talk” etc. and determine when to transmit a signal; it is obvious to one skilled in the art that other protocols can be used for the fiber optical LAN.
Yuki et al discloses a protocol that allocates bandwidth dynamically (or dynamic bandwidth allocation. Abstract, and column 2 line 9 to column 5 line 55) for a point-to-multipoint communication system (Figure 1 etc.), which comprises a master unit (20) and slave units (10-i) coupled to the master unit by a passive optical splitter (40), and a control module (17 in Figures 2, 65, 68 and 76 etc.; also refer Figures 79, 82 and 84 etc.) in the slave unit electrically coupled to the optical interface (13/14 in Figures 2, 65, 68 and 76 etc.) and electrically coupled to the at least one network interface (11/12 in Figures 2, 65, 68 and 76 etc.; also refer Figures 79, 82 and 84 etc.) and wherein the 
Yuki et al indicates “Conventional access protocols, however, have the following drawbacks that make these protocols incapable of handling burst traffic containing several megabytes of data, which is expected to grow even more in the future. When, for example, information signals generated in bursts of several megabytes are transmitted according to the CSMA/CD protocol, the information signals are separated into packets of about 64-1500 kB and repeatedly transmitted. Consequently, increased burst traffic results in a markedly lower throughput because of the higher frequency of retransmission due to packet collisions. …  the delay time increases and is not constant disadvantageous in that an increase in burst traffic containing several megabytes of data results in a lower throughput and makes it impossible to comply with time requirements for downstream transmission” (column 1 line 43 to column 2 line 6). 
However, Yuki et al’s approach/protocol “allows slave units to transmit signals in accordance with instructions from the master unit, no signal collisions occur in the transmission line and a throughput reduction such as that observed in the case of CSMA/CD is avoided when signals containing several megabytes of data are transmitted in bursts.” (column 2 lines 28-34; column 3 lines 43-49; column 30 lines 5-14) and “allows the maximum amount of stored signal to be stabilized at a comparatively low level without the increase observed in the access protocol based on TDMA or CSMA/CD, can easily accommodate burst traffic, and is capable of reducing the buffer memory requirements of slave units when the load factor of the transmission line is high and the burst traffic increases in volume” (column 23 lines 14-22. And column 21 lines 49-60; column 30 lines 19 and 26). 
Yuki et al also states “the access protocol in accordance with the present invention can be easily adapted, for example, to FDM (Frequency Division Multiplex), FDMA (Frequency Division Multiple Access), CDMA (Code Division Multiple Access), and the like” (column 30 line 1-4); that is, Yuki’s access protocol can be easily adapted to different protocols, and “the like”. And, Yuki et al states “Point-to-multipoint communication systems such as LANs, CATV networks, satellite communication networks, and optical subscriber access networks are commonly configured such that a widely applicable to communication systems composed of a master unit and a plurality of slave units such that the transmission line band is allocated among the slave units by the master unit in a controlled manner” (column 11 line 58 to column 12 line 6); Figure 1 is a point-to-multipoint communication system; that is, the point-to-multipoint system shown in Figure 1 can be an optical LAN. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the dynamic bandwidth allocation approach as taught by Yuki et al to the system/method of Husbands et al so that a throughput reduction observed in the case of CSMA/CD is avoided, signal collisions can be eliminated, the buffer memory requirements can be relaxed, and the latency time elapsed before a slave/client unit transmits a signal can be reduced, and system capacity/throughput can be increased. 
2). With regard to claim 3, Husbands et al and Yuki et al disclose all of the subject matter as applied to claim 1 above. And the combination of Husbands et al and Yuki et al further discloses wherein the control module includes a passive optical LAN protocol processor (e.g., the control logic in Figures 4, 5 and 8 of Yuki. And controller/processor in the slave unit of Yuki).
3). With regard to claim 4, Husbands et al and Yuki et al disclose all of the subject matter as applied to claim 1 above. And the combination of Husbands et al and Yuki et al further discloses wherein the control module further adjusts timing of the 
4). With regard to claim 5, Husbands et al and Yuki et al disclose all of the subject matter as applied to claim 1 above. And the combination of Husbands et al and Yuki et al further discloses wherein the control module is configured to receive in the downstream electrical signal a network identification address assigned to the LAN client and wherein the network identification address can be used by the control module for receiving downstream data information addressed to the LAN client for a passive optical LAN (Husbands: column 2 lines 39-64, “If the line is quiet, the source terminal sends out a command packet followed by the message. The command packet contains both the destination address and the source address. Upon hearing its address, the receiving terminal copies the message” “The collision detection process can take several forms such as summed energy or software comparisons on the flags or addresses in the broadband mechanization”. Yuki: column 5 lines 33-55, “the master unit divides terminal-addressed input packets and attaches headers to create fixed-length cells. Each header contains slave unit addresses for use in the point-to-multipoint 
5). With regard to claim 6, Husbands et al and Yuki et al disclose all of the subject matter as applied to claim 1 above. And the combination of Husbands et al and Yuki et al further discloses wherein the control module performs operation administration and maintenance (OAM) message processing (Yuki: Figures 4 and 5, 19 etc., PLOAM sent downstream; column 14 lines 8-12, “Described below with reference to FIGS. 6 to 10 is a first embodiment aspect, which is configured such that the master unit 20 uses PLOAM cells to instruct slave units 10 to issue reports regarding the information amount necessary to transmit signals”; column 33 lines 23-39; and column 51 lines 5-22 etc.). 

7). With regard to claim 12, Husbands et al and Yuki et al disclose all of the subject matter as applied to claim 1 above. And the combination of Husbands et al and Yuki et al further discloses wherein the control module processes the downstream electrical signal having successive downstream frames (Yuki: e.g., Figure 4, 5, 30, 54 etc.). 
8). With regard to claim 13, Husbands et al and Yuki et al disclose all of the subject matter as applied to claim 1 and 12 above. And the combination of Husbands et al and Yuki et al further discloses wherein a downstream frame includes a first number of downstream subframes having one or more downstream formats and wherein each downstream subframe includes a second number of downstream slots of time (Yuki: e.g., Figures 4, 5, 30 and 54 etc.). 
9). With regard to claim 14, Husbands et al and Yuki et al disclose all of the subject matter as applied to claim 1 and 12-13 above. And the combination of Husbands et al and Yuki et al further discloses wherein a downstream subframe includes a downstream communication channel for communicating the upstream bandwidth allocation for provisioning upstream slots of time to the LAN client for a passive optical LAN (Yuki: e.g., Figures 5, 30, 54 etc.). 

11). With regard to claim 18, Husbands et al and Yuki et al disclose all of the subject matter as applied to claims 1 and 17 above. And the combination of Husbands et al and Yuki et al further discloses wherein upstream frames includes a first number of upstream subframes having one or more upstream formats (Yuki: Figure 25 etc.; also Figures 5 and 50 etc.). 
12). With regard to claim 23, Husbands discloses a Local Area Network (LAN) client (e.g., 18/16 in Figure 4, “fiber optic modem 18” and “Sytek local net 20/100 dual port packet communication unit 16”; also shown in Figure 5. Figure 8: optic modem card 56 and Comm Card) for a passive optical LAN (as a convention in the art, in a passive optical network (PON) the transmission facility between the transmitter and the receivers consists of passive (i.e., un-powered) optical components; or what makes a passive optical network passive is that it uses unpowered optical splitters. As shown in Husbands’ Figures 4 and 8, there is no “powered devices” between the transmitter/receiver of the head-end and the receiver/transmitter (the optical modem) of the LAN client; e.g., Figure 8, no powered devices between transmitter/receiver 64/66 of the head-end 68 and the fiber optical modem card 56; the 8x8 star coupler is a passive splitter/coupler. Therefore, the network shown in Figure 4 or Figure 8 is a passive optical LAN), the passive optical LAN disposed to having a head end (the head end 24 
an optical interface (FO XMTR and FO RCV in Figures 4 and 8) for converting a downstream optical signal on a downstream optical wavelength (column 4 lines 3-13 and 40-42, column 7 lines 7-9, around 850 nm; or 1300 nm as shown in Figure 10, column 7 lines 50-54) to a downstream electrical signal and for converting an upstream electrical signal to an upstream optical signal and emitting the upstream optical signal on an upstream optical wavelength (column 4 lines 40-42, column 7 lines 7-9, around 850 nm); 
at least one network interface for receiving user data (Figure 5: PORT # 1 and PORT # 2 of SYTEK COMM CARD 40 for receiving user data from user device 14. Figure 8, COMM CARD for receiving user data from User Terminal Device); and 
a control module (interface logic in Figures 4 and 8 etc.; or Figure 5, column 4 lines 47-64) electrically coupled to the optical interface and electrically coupled to the at least one network interface (Figures 4, 5 and 8 etc.) and wherein the control module processes the downstream electrical signal having a downstream data information (column 4 lines 3-13 and 40-42, and column 6 lines 18-40 etc.) and wherein the control module receives user data from the at least one network interface (user data coming 
whereby the LAN client for a passive optical LAN communicates user data upstream (based on CSMA/CD “listen while talking”, column 2 line 44, column 7 line 26-27 and 47). 
But, Husbands et al does not expressly disclose wherein the control module processes the downstream electrical signal having a downstream control information to recover an upstream bandwidth allocation from the downstream control information wherein the upstream bandwidth allocation includes a start and end time slot number or a start time and length of time and the control module responsive to the upstream bandwidth allocation generates the upstream electrical signal having upstream control and upstream data information, whereby the LAN client for a passive optical LAN communicates user data upstream responsive to an upstream bandwidth allocation. 
However, as disclosed by Husbands et al, the fiber optical LAN uses CSMA/CD “listen while talking” protocol, and the head-end can perform other functions, e.g., “technical control” (monitoring, signaling, and fault isolation etc.), and “[a] video distribution service may also be provided on an unexpanded network by use of the auxiliary ports 44 on the outbound star node 47” (column 5 line 42 to column 6 line 50 etc.; Figure 7 etc., the star node 46 together with the auxiliary optical ports 44 etc. function “as the network head-end”, or the star node combined with auxiliary optical ports plus the monitor 48 and OTDR etc. form a head-end), and the control logic in 
Yuki et al discloses a protocol that allocates bandwidth dynamically (or dynamic bandwidth allocation. Abstract, and column 2 line 9 to column 5 line 55) for a point-to-multipoint communication system (Figure 1 etc.), which comprises a master unit (20) and slave units (10-i) coupled to the master unit by a passive optical splitter (40), and a control module (17 in Figures 2, 65, 68 and 76 etc.; also refer Figures 79, 82 and 84 etc.) in the slave unit electrically coupled to the optical interface (13/14 in Figures 2, 65, 68 and 76 etc.) and electrically coupled to the at least one network interface (11/12 in Figures 2, 65, 68 and 76 etc.; also refer Figures 79, 82 and 84 etc.) and wherein the control module processes the downstream electrical signal having a downstream control and downstream data information (Figure 5, Figure 30, Figure 31, Figures 50-55, Figure 78 etc.) to recover an upstream bandwidth allocation from the downstream control information (Figures 8-10 and 31 etc. “On the basis of the reports from the slave units, the master unit determines an allowable amount of information for each slave unit and permits the slave units to transmit the stored signals according to the request from the master unit.”), wherein the upstream bandwidth allocation includes a start and end time slot number or a start time and length of time (column 5 lines 16-22, “the time slots for transmitting information signals by slave units are calculated by the master unit dynamically and efficiently on the basis of reports from slave units”; Figures 5, 25 and 29; and column 36 line 8 to column 39 line 6, “the time slot number for starting a data packet transmission and the information amount ni for allowing these packets to be by the time slots of a data region provided inside the frame. Transmission timing and time slot numbers are controlled by the control unit 17”; “FIG. 44 is a flowchart depicting a procedure for determining the time slot number according to which a slave unit begins transmitting an information packet”) and wherein the control module receives user data from the at least one network interface (user data signal from input unit 11) and the control module responsive to the upstream bandwidth allocation generates the upstream electrical signal having upstream control and upstream data information (Figure 5, Figure 30, Figure 31, Figures 50-55, Figure 78 etc.), whereby the slave unit for a passive optical network communicates user data upstream responsive to an upstream bandwidth allocation (dynamic bandwidth allocation. Abstract, and column 2 line 9 to column 5 line 55 etc.).
Yuki et al indicates “Conventional access protocols, however, have the following drawbacks that make these protocols incapable of handling burst traffic containing several megabytes of data, which is expected to grow even more in the future. When, for example, information signals generated in bursts of several megabytes are transmitted according to the CSMA/CD protocol, the information signals are separated disadvantageous in that an increase in burst traffic containing several megabytes of data results in a lower throughput and makes it impossible to comply with time requirements for downstream transmission” (column 1 line 43 to column 2 line 6). 
However, Yuki et al’s approach/protocol “allows slave units to transmit signals in accordance with instructions from the master unit, no signal collisions occur in the transmission line and a throughput reduction such as that observed in the case of CSMA/CD is avoided when signals containing several megabytes of data are transmitted in bursts.” (column 2 lines 28-34; column 3 lines 43-49; column 30 lines 5-14) and “allows the maximum amount of stored signal to be stabilized at a comparatively low level without the increase observed in the access protocol based on TDMA or CSMA/CD, can easily accommodate burst traffic, and is capable of reducing the buffer memory requirements of slave units when the load factor of the transmission line is high and the burst traffic increases in volume” (column 23 lines 14-22. And column 21 lines 49-60; column 30 lines 19 and 26). 
Yuki et al also states “the access protocol in accordance with the present invention can be easily adapted, for example, to FDM (Frequency Division Multiplex), FDMA (Frequency Division Multiple Access), CDMA (Code Division Multiple Access), and the like” (column 30 line 1-4); that is, Yuki’s access protocol can be easily adapted Point-to-multipoint communication systems such as LANs, CATV networks, satellite communication networks, and optical subscriber access networks are commonly configured such that a master unit and a plurality of slave units communicate by sharing, for example, transmission lines such as those used in coaxial communication, optical-fiber communication, and radio communication” (column 1 line 16-23), and “the point-to-multipoint communication system of the present invention is also widely applicable to communication systems composed of a master unit and a plurality of slave units such that the transmission line band is allocated among the slave units by the master unit in a controlled manner” (column 11 line 58 to column 12 line 6); Figure 1 is a point-to-multipoint communication system; that is, the point-to-multipoint system shown in Figure 1 can be an optical LAN. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the dynamic bandwidth allocation approach as taught by Yuki et al to the system/method of Husbands et al so that a throughput reduction observed in the case of CSMA/CD is avoided, signal collisions can be eliminated, the buffer memory requirements can be relaxed, and the latency time elapsed before a slave/client unit transmits a signal can be reduced, and system capacity/throughput can be increased.
13). With regard to claim 24, Husbands discloses a Local Area Network (LAN) client (e.g., 18/16 in Figure 4, “fiber optic modem 18” and “Sytek local net 20/100 dual port packet communication unit 16”; also shown in Figure 5. Figure 8: optic modem card 56 and Comm Card) for a passive optical LAN (as a convention in the art, in a passive optical network (PON) the transmission facility between the transmitter and the un-powered) optical components; or what makes a passive optical network passive is that it uses unpowered optical splitters. As shown in Husbands’ Figures 4 and 8, there is no “powered devices” between the transmitter/receiver of the head-end and the receiver/transmitter (the optical modem) of the LAN client; e.g., Figure 8, no powered devices between transmitter/receiver 64/66 of the head-end 68 and the fiber optical modem card 56; the 8x8 star coupler is a passive splitter/coupler. Therefore, the network shown in Figure 4 or Figure 8 is a passive optical LAN), the passive optical LAN disposed to having a head end (the head end 24 in Figure 4; Figure 7, the star node 46 combined with auxiliary optical ports 44 plus the monitor 48 and OTDR etc. form a head-end, column 5 line 42 to column 6 line 50; Head End in Figure 8)  and one or more passive optical splitters (e.g., Figure 4, “two 8x8 passive optical star couplers 26 and 28”. Figure 8, “8x8 passive optical star coupler 62”) for coupling the LAN client over one or more optical fibers (Figure 4: “fiber optic cables 20 and 22”. Figure 8, “a single fiber cable 60”) to the head end of the passive optical LAN (Figures 4 and 8 etc.), the LAN client for a passive optical LAN comprising of: 
an optical interface (FO XMTR and FO RCV in Figures 4 and 8) for converting a downstream optical signal on a downstream optical wavelength (column 4 lines 3-13 and 40-42, column 7 lines 7-9, around 850 nm; or 1300 nm as shown in Figure 10, column 7 lines 50-54) to a downstream electrical signal and for converting an upstream electrical signal to an upstream optical signal and emitting the upstream optical signal on an upstream optical wavelength (column 4 lines 40-42, column 7 lines 7-9, around 850 nm); 

a control module (interface logic in Figures 4 and 8 etc.; or Figure 5, column 4 lines 47-64) electrically coupled to the optical interface and electrically coupled to the at least one network interface (Figures 4, 5 and 8 etc.) and wherein the control module processes the downstream electrical signal having a downstream data information (column 4 lines 3-13 and 40-42, and column 6 lines 18-40 etc.) and wherein the control module receives user data from the at least one network interface (user data coming from the User Terminal Devices as shown in Figures 4 and 8 etc.) and the control module generates the upstream electrical signal having upstream data information (column 4 lines 3-13 and 40-42 etc.) and wherein at least a portion of the user data is included in the upstream data information (column 4 lines 3-13 and 40-42 etc.), 
whereby the LAN client for a passive optical LAN communicates user data upstream (based on CSMA/CD “listen while talking”, column 2 line 44, column 7 line 26-27 and 47).
But, Husbands et al does not expressly disclose wherein the control module processes the downstream electrical signal having a downstream control information to recover an upstream bandwidth allocation from the downstream control information wherein the upstream bandwidth allocation includes a start and end time slot number or a start time and length of time and the control module responsive to the upstream bandwidth allocation generates the upstream electrical signal having upstream control and upstream data information, whereby the LAN client for a passive optical LAN ends 
However, as disclosed by Husbands et al, the fiber optical LAN uses CSMA/CD “listen while talking” protocol, and the head-end can perform other functions, e.g., “technical control” (monitoring, signaling, and fault isolation etc.), and “[a] video distribution service may also be provided on an unexpanded network by use of the auxiliary ports 44 on the outbound star node 47” (column 5 line 42 to column 6 line 50 etc.; Figure 7 etc., the star node 46 together with the auxiliary optical ports 44 etc. function “as the network head-end”, or the star node combined with auxiliary optical ports plus the monitor 48 and OTDR etc. form a head-end), and the control logic in Husbands’ LAN client can perform “listen before talk” and “listen while talk” etc. and determine when to transmit a signal; it is obvious to one skilled in the art that other protocols can be used for the fiber optical LAN.
Yuki et al discloses a protocol that allocates bandwidth dynamically (or dynamic bandwidth allocation. Abstract, and column 2 line 9 to column 5 line 55) for a point-to-multipoint communication system (Figure 1 etc.), which comprises a master unit (20) and slave units (10-i) coupled to the master unit by a passive optical splitter (40), and a control module (17 in Figures 2, 65, 68 and 76 etc.; also refer Figures 79, 82 and 84 etc.) in the slave unit electrically coupled to the optical interface (13/14 in Figures 2, 65, 68 and 76 etc.) and electrically coupled to the at least one network interface (11/12 in Figures 2, 65, 68 and 76 etc.; also refer Figures 79, 82 and 84 etc.) and wherein the control module processes the downstream electrical signal having a downstream control by the time slots of a data region provided inside the frame. Transmission timing and time slot numbers are controlled by the control unit 17”; “FIG. 44 is a flowchart depicting a procedure for determining the time slot number according to which a slave unit begins transmitting an information packet”) and wherein the control module receives user data from the at least one network interface (user data signal from 
Yuki et al indicates “Conventional access protocols, however, have the following drawbacks that make these protocols incapable of handling burst traffic containing several megabytes of data, which is expected to grow even more in the future. When, for example, information signals generated in bursts of several megabytes are transmitted according to the CSMA/CD protocol, the information signals are separated into packets of about 64-1500 kB and repeatedly transmitted. Consequently, increased burst traffic results in a markedly lower throughput because of the higher frequency of retransmission due to packet collisions. …  the delay time increases and is not constant any longer. …. Thus, conventional access protocols for point-to-multipoint communication systems are disadvantageous in that an increase in burst traffic containing several megabytes of data results in a lower throughput and makes it 
However, Yuki et al’s approach/protocol “allows slave units to transmit signals in accordance with instructions from the master unit, no signal collisions occur in the transmission line and a throughput reduction such as that observed in the case of CSMA/CD is avoided when signals containing several megabytes of data are transmitted in bursts.” (column 2 lines 28-34; column 3 lines 43-49; column 30 lines 5-14) and “allows the maximum amount of stored signal to be stabilized at a comparatively low level without the increase observed in the access protocol based on TDMA or CSMA/CD, can easily accommodate burst traffic, and is capable of reducing the buffer memory requirements of slave units when the load factor of the transmission line is high and the burst traffic increases in volume” (column 23 lines 14-22. And column 21 lines 49-60; column 30 lines 19 and 26). 
Yuki et al also states “the access protocol in accordance with the present invention can be easily adapted, for example, to FDM (Frequency Division Multiplex), FDMA (Frequency Division Multiple Access), CDMA (Code Division Multiple Access), and the like” (column 30 line 1-4); that is, Yuki’s access protocol can be easily adapted to different protocols, and “the like”. And, Yuki et al states “Point-to-multipoint communication systems such as LANs, CATV networks, satellite communication networks, and optical subscriber access networks are commonly configured such that a master unit and a plurality of slave units communicate by sharing, for example, transmission lines such as those used in coaxial communication, optical-fiber communication, and radio communication” (column 1 line 16-23), and “the point-to-widely applicable to communication systems composed of a master unit and a plurality of slave units such that the transmission line band is allocated among the slave units by the master unit in a controlled manner” (column 11 line 58 to column 12 line 6); Figure 1 is a point-to-multipoint communication system; that is, the point-to-multipoint system shown in Figure 1 can be an optical LAN. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the dynamic bandwidth allocation approach as taught by Yuki et al to the system/method of Husbands et al so that a throughput reduction observed in the case of CSMA/CD is avoided, signal collisions can be eliminated, the buffer memory requirements can be relaxed, and the latency time elapsed before a slave/client unit transmits a signal can be reduced, and system capacity/throughput can be increased.

Claims 2 and 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Husbands et al and Yuki et al as applied to claim 1 above, and further in view of Finley (Finley: “Optical Fibers in Local Area Networks”, IEEE Communications Magazine, Vol. 22, No. 8, August 1984, pages 22-34).
1). With regard to claim 2, Husbands et al and Yuki et al disclose all of the subject matter as applied to claim 1 above. But, Husbands et al and Yuki et al do not expressly disclose wherein the control module includes an Ethernet MAC.
However, the CSMA/CD used in Husbands’ system is a MAC method widely used in Ethernet technology for LAN. And, Yuki et al discloses that the point-to-multipoint system as shown in Figure 1 etc. can be used to transmit Ethernet packets 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Finley with Husbands et al and Yuki et al so that a high efficient Ethernet LAN can be obtained.  
2). With regard to claim 7, Husbands et al and Yuki et al disclose all of the subject matter as applied to claim 1 above. And the combination of Husbands et al and Yuki et al further discloses wherein the control module is configured to manage the transmission and reception of optical data link layer communications through the optical interface based on at least one optical data link layer address (Husbands: the control logic in Figure 5 etc. performs CSMA/CD protocol (MAC layer), and the CSMA/CD frame format has data link layer address; that is, the combination of Husbands et al and Yuki et al teaches/suggests that the control logic manages the transmission and reception of optical data link layer communications through the optical interface based on at least one optical data link layer address).
But, Husbands et al and Yuki et al do not expressly disclose wherein the control module includes an Ethernet Media Access Control (MAC) configured to enable Ethernet communications through the at least one network interface. 
However, the CSMA/CD used in Husbands’ system is a MAC method widely used in Ethernet technology for LAN. And, Yuki et al discloses that point-to-multipoint system as shown in Figure 1 etc. can be used to transmit Ethernet packets (column 30 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Finley with Husbands et al and Yuki et al so that an Ethernet MAC is used to enable high efficient Ethernet LAN communications.

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Husbands et al and Yuki et al as applied to claim 1 above, and further in view of Xu et al (US 7,181,142).
Husbands et al and Yuki et al disclose all of the subject matter as applied to claim 1 above. But, Husbands et al and Yuki et al do not expressly disclose wherein the LAN client adjusts the optical power level of the upstream optical signal responsive to receiving a message. 
However, to adjust an output of an optical unit based on a received message is known in the art. E.g., Xu et al discloses a “local area networks (LAN)”, “FIG. 8 illustrates that the architecture according to the present embodiment can be easily extended to provide "local" networking services. As used herein, local network services includes, for example, so-called local area networks (LAN), intranets, secure ("trusted") networks, and virtual private networks (VPN). Such networking services may be desirable, for example, in scenarios where the use of intranet is essential, such as in FIG. 8 is similar to an Ethernet LAN” (column 14 lines 11-21). As shown in Figures 7a and 7b etc., “the ONUs to adjust their respective transmitter power based on OLT feedback such that power levels received by the OLT from all the ONUs are the same” (column 4 lines 14-54, and column 13 line 40 to column 14 line 10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Xu et al to the system/method of Husbands et al and Yuki et al so that a desired output power level can be obtained, and the reliability of the system is enhanced.

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Husbands et al and Yuki et al as applied to claim 1 above, and further in view of ITU-T (ITU-T Recommendation G.983.1 Broadband optical access systems based on Passive Optical Networks (PON), October 1998).
Husbands et al and Yuki et al disclose all of the subject matter as applied to claim 1 above. But, Husbands et al and Yuki et al do not expressly disclose wherein the LAN client receives a request for new LAN clients to identify themselves and the LAN client responds with a message including a serial number for identifying the LAN client. 
However, first, Yuki et al discloses “The ID numbers of the slave units 10-1 to 10-m are managed by the master unit 20, and these ID numbers are conveyed during the initial stage to all the slave units 10-1 to 10-m participating in the operation of the system. By virtue of these ID numbers, the master unit 20 can trace a cell to a particular during the initial stage to all the slave units 10-1 to 10-m participating in the operation of the system. By virtue of these ID numbers and identifiers, the master unit 20 can trace an information signal within a service class to a particular slave unit 10-1 to 10-m, and each of the slave units 10-1 to 10-m can determine whether the information signal it has received is indeed addressed to this station” (column 47 lines 1-10). That is, during the initial stage, the slave units exchange information with the master units; then it is obvious to one skilled in the art that specific identifications or numbers are used by the slave units to identify themselves so that the master unit can assign the ID numbers to the slave units. Second, ITU-T G.983.1 discloses that in passive optical network, an optical network unit (ONU) can send its serial number to an optical line terminal (OLT) in ranging mode, and “[t]he OLT extracts the serial number and can assign a free PON_ID to this ONU” (page 53), and the serial number also can be used to register an ONU (page 64 Section 8.4.1.1): “1) the network operator enables the ranging process to start when it is known that a new ONU has been connected. After successful ranging (or a time-out), ranging is automatically stopped; 2) the OLT periodically and automatically initiates the ranging process, testing to see if any new ONUs have been connected. The frequency of polling is programmable such that a ranging window can be opened every millisecond or every second under instruction of the OpS system.”; and “When more grants are required for completion of the ONU 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the recommendation of the ITU-T G.983.1 to the system/method of Husbands et al and Yuki et al so that a newly added or powered-up LAN client can be properly identified and set-up.

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Husbands et al and Yuki et al as applied to claim 1 above, and further in view of Warden et al (US 2003/0189935).
Husbands et al and Yuki et al disclose all of the subject matter as applied to claim 1 above. And the combination of Husbands et al and Yuki et al further discloses wherein the downstream frame includes the downstream control and data information (refer claim 1 rejection etc.)
But, Husbands et al and Yuki et al do not expressly disclose wherein the downstream control information includes a consecutive sequence of bits for the LAN client to identify the beginning of a downstream frame. However, to implement a field to indicate a beginning of a frame is known in the art. E.g., Warden et al discloses a frame transmitted between optical communicating devices (Figure 2 etc.), and as shown in 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Warden et al to the system/method of Husbands et al and Yuki et al so that the processing of the downstream signal by the LAN client can be made easier.

Claims 15, 16, 19 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Husbands et al and Yuki et al as applied to claims 1 and 12 above, and further in view of Chang (US 2003/0020991) and Masucci et al (US 6,498,667).
1). With regard to claim 15, Husbands et al and Yuki et al disclose all of the subject matter as applied to claims 1 and 12 above. And the combination of Husbands et al and Yuki et al further discloses wherein a downstream frame includes downstream packet data and wherein downstream packet data includes a downstream packet header and downstream packet payload (Yuki: column 5 line 33-47, Figure 32; column 38 lines 32-40, “In the slave unit 10 shown in FIG. 2, the packets from the master unit 20 are received by the reception unit 14 via the reception port. In the reception unit 14, the header is removed, and it is then determined based on the slave unit numbers written to the received packet whether the received packet is indeed addressed to this slave unit 10”; column 73 line 62 to column 74 line 8, “Specifically, the point-to-multipoint communication system according to the fifteenth embodiment aspect is such that the master unit 20 segments terminal-addressed input packets and attaches headers to create fixed-length cells. Each header contains the addresses of slave units 
But, Husbands et al and Yuki et al do not expressly disclose wherein the downstream packet header includes a field indicating the length of the downstream packet payload.  
However, to use a field in a downstream packet header to indicate the length of a payload is known in the art. E.g., Chang discloses a passive optical network, in which downstream packet header includes a field indicating the length of the downstream packet payload (Figure 12, downstream data packet 1209; [0061], “[t]he maximum payload length for each data packet in the channel 1209 in this particular embodiment is 2048 bytes. The data packet channel 1209 further comprises a plurality of fields including a data packet header (DPH), a priority (PRIO), a loopback (LPBK), a residential gateway number (RGN), a payload length, a payload, and a bit interleaved parity 32 (BIP-32).). Chang does not expressly state that the fields DPH, PRIO, LPBK, RGN and payload length all together to be called a header. However, it is common in the art to collectively call a group of fields as a header, e.g., Masucci et al discloses a frame with a plurality of packets (Figures 6-8), and a group of fields including “payload length” can be called header, e.g., header 303 in Figure 6.

2). With regard to claim 16, Husbands et al and Yuki et al and Chang and Masucci et al disclose all of the subject matter as applied to claims 1, 12 and 15 above. And the combination of Husbands et al and Yuki et al and Chang and Masucci et al further discloses wherein the downstream packet payload includes at least a portion of an Ethernet frame (Yuki column 13 lines 35-45, column 34 lines 19 and 26, column 39 line 47, and column 47 lines 13 and 22 etc.; Figures 54-55. Also, Masucci et al teaches that Ethernet frame can be transmitted over the passive optical network. That is, the combination of Husbands et al and Yuki et al and Chang and Masucci et al teaches/suggests that the downstream packet payload includes at least a portion of an Ethernet frame) or a Fibre Channel frame. 
3). With regard to claim 19, Husbands et al and Yuki et al disclose all of the subject matter as applied to claims 1 and 17 above. And the combination of Husbands et al and Yuki et al further discloses wherein upstream frames includes an upstream packet header and an upstream packet payload (Yuki: column 16 lines 26-29, “In the master unit 20 shown in FIG. 3, cells received from the slave units 10 via the reception port are identified based on the cell identifiers written to the cells. This is done after headers are removed in the reception unit 24”; column 32 line 62 to column 33 line 2; column 35 lines 6-12 and 39-43; column 38 line 18; column 49 lines 7-14; and column 76 line 14-29 etc.; and Figure 87).

However, to use a field in a downstream packet header to indicate the length of a payload is known in the art. E.g., Chang discloses a passive optical network, in which the upstream packet header includes a field indicating an upstream packet payload length (Figure 11 etc.), “The upstream data packet channel 509 comprises a plurality of fields including the data packet header (DPH) 1111, the priority (PRIO) 1113, the loopback (LPBK) 1115, the residential gateway number (RGN) 1117, the payload length 1119, the payload 1121 and the bit interleaved parity 32 (BIP-32) 1123” ([0054]). Chang does not expressly state that the fields DPH, PRIO, LPBK, RGN and payload length all together to be called a header. However, it is common in the art to collectively call a group of fields as a header, e.g., Masucci et al discloses a frame with a plurality of packets (Figures 6-8), and a group of fields including “payload length” can be called header, e.g., header 303 in Figure 6.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Chang and Masucci et al to the system/method of Husbands et al and Yuki et al so to make the signal process and buffer management easier.
4). With regard to claim 20, Husbands et al and Yuki et al and Chang and Masucci et al disclose all of the subject matter as applied to claims 1, 17 and 19 above. And the combination of Husbands et al and Yuki et al and Chang and Masucci et al further discloses wherein the upstream packet payload includes at least a portion of an Ethernet frame (Yuki column 13 lines 35-45, column 34 lines 19 and 26, column 39 line .

Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Husbands et al and Yuki et al as applied to claim 1 above, and further in view of Mahony et al (US 6,668,127).
Husbands et al and Yuki et al disclose all of the subject matter as applied to claim 1 above. But, Husbands et al and Yuki et al do not expressly disclose wherein the optical interface includes one or more optical fiber connectors selected from the group consisting essentially of: Subscriber Connector (SC); Lucent Connector (LC); Fiber Channel (FC); Straight TP (ST); and Miniature Unit (MU). 
However, as disclosed by Mahony et al, the SC connector or ST connector is well known connectors in the art. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply one of these connectors to the system/method of Husbands and Yuki et al so that the optical fiber/cable can be properly/securely connected with the optical transmitting/receiving device (or transceiver module etc.) or the LAN client. 

Claim 22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Husbands et al and Yuki et al as applied to claim 1 above, and further in view of Finley .
Husbands et al and Yuki et al disclose all of the subject matter as applied to claim 1 above. But, Husbands et al and Yuki et al do not expressly disclose wherein the at least one network interface is configured to communicate using a protocol from the group consisting essentially of: IEEE 10 Mbit Ethernet; IEEE 100 Mbit Ethernet; IEEE 1000 Mbit Ethernet; Fibre Channel; IEEE 802.11; IEEE 802.16; and Digital Subscriber Line (DSL).
However, first, the CSMA/CD used in Husbands’ system is a MAC method widely used in Ethernet technology for LAN. And, Yuki et al discloses that point-to-multipoint system as shown in Figure 1 etc. can be used to transmit Ethernet packets (column 13 lines 35-45, column 34 lines 19 and 26, column 39 line 47, and column 47 lines 13 and 22 etc.). And Finley discloses that 10 Mbit Ethernet protocol (pages 28-34) can be used in the optical LAN. Another prior art, Cvijin et al discloses “Implementation of fiber optic communication at the local area network (LAN) level will enable users to break current bottlenecks in the last mile of information transfer. A further attraction of fiber-optic technology is its scalability. Most current fiber LAN products are Ethernet-based in a range of 100-Mbit/second up to 1-Gbit/s. Fiber optical communication is easily scalable up to 10 Gbits/s, and several equipment vendors have announced fiber-optic links that can support transmission up to 1 terabit/s utilizing more than 128 DWDM.” That is, a network interface using a protocol from IEEE 10 Mbit Ethernet, IEEE 100 Mbit Ethernet, or IEEE 1000 Mbit Ethernet is used in the optical LAN.
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI LIU whose telephone number is (571)270-1084. The examiner can normally be reached 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 5712723078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LI LIU/Primary Examiner, Art Unit 2636                                                                                                                                                                                                        January 28, 2022